 Case 2:20-cv-13425-GCS-EAS ECF No. 5, PageID.85 Filed 03/02/21 Page 1 of 9




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


CHRISTOPHER ANDREW TANK, #105281,

                 Petitioner,
                                           CASE NO. 2:20-CV-13425
v.                                         HON. GEORGE CARAM STEEH

ROBERT VASHAW,

               Respondent.
____________________________________/

         OPINION AND ORDER HOLDING THE EXHAUSTED
        CLAIMS IN ABEYANCE, STAYING THE PROCEEDINGS,
           AND ADMINISTRATIVELY CLOSING THE CASE

                               I. INTRODUCTION

     This is a habeas case brought pursuant to 28 U.S.C. § 2254.

Michigan prisoner Christopher Andrew Tank (“Petitioner”) was convicted of

first-degree premeditated murder, Mich. Comp. Laws § 750.316(1)(a),

discharge of a firearm from a vehicle, Mich. Comp. Laws §750.234a,

carrying a concealed weapon (“CCW”), Mich. Comp. Laws § 750.227, and

possession of a firearm during the commission of a felony (“felony

firearm”), Mich. Comp. Laws § 750.227b, following a jury trial in the Alpena

County Circuit Court. He was sentenced to life imprisonment without the


                                     -1-
 Case 2:20-cv-13425-GCS-EAS ECF No. 5, PageID.86 Filed 03/02/21 Page 2 of 9




possibility of parole on the murder conviction, a concurrent term of life

imprisonment on the weapon discharge conviction, a concurrent term of

two to five year imprisonment on the CCW conviction, and a consecutive

term of two years imprisonment on the felony firearm conviction in 2016.

      In his pro se pleadings, Petitioner raises claims concerning: (1) the

denial of his request for an independent competency evaluation, (2) the

denial of his directed verdict motion, (3) the admission of a dying

declaration and his rights to confrontation and the effectiveness of trial

counsel, (4) the prosecutor’s alleged reference to his failure to testify and

his right against self-incrimination, and (5) the prosecutor’s alleged

misconduct in appealing to jurors’ emotions.

      Having reviewed the matter and for the reasons set forth herein, the

Court concludes that Petitioner has not properly exhausted state court

remedies as to all of his habeas claims and that a stay of the proceedings,

rather than a non-prejudicial dismissal of the habeas petition, is

appropriate.

                        II. PROCEDURAL HISTORY

      Following his convictions and sentencing, Petitioner filed an appeal

of right with the Michigan Court of Appeals raising several claims, including


                                      -2-
 Case 2:20-cv-13425-GCS-EAS ECF No. 5, PageID.87 Filed 03/02/21 Page 3 of 9




his first three habeas claims. The court denied relief on those claims and

affirmed his convictions and sentences. People v. Tank, No. 335366, 2018

WL 1880702 (Mich. Ct. App. April 19, 2018). Petitioner then filed an

application for leave to appeal with the Michigan Supreme Court raising

those same claims, as well as additional claims, including his last two

habeas claims. The court denied leave to appeal in a standard order.

People v. Tank, 504 Mich. 944, 931 N.W.2d 307 (July 29, 2019). Petitioner

also filed a petition for a writ of certiorari with the United States Supreme

Court, which was denied. Tank v. Michigan, _ U.S._, 140 S. Ct. 651 (Dec.

9, 2019).

      Petitioner submitted his federal habeas petition to prison officials for

mailing on December 4, 2020. His petition is therefore timely filed.1

                                III. ANALYSIS

      A prisoner filing a petition for a writ of habeas corpus under 28

U.S.C. § 2254 must first exhaust all state remedies. See 28 U.S.C. §§

2254(b)(1)(A) and (c); O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)

(“state prisoners must give the state courts one full fair opportunity to


      1
       The Court initially issued a show cause order regarding the
timeliness of the petition. Petitioner filed a reply to that order confirming
that he filed a certiorari petition.
                                       -3-
 Case 2:20-cv-13425-GCS-EAS ECF No. 5, PageID.88 Filed 03/02/21 Page 4 of 9




resolve any constitutional issues by invoking one complete round of the

State’s established appellate review process”); Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). A Michigan prisoner must raise each issue he or she

seeks to present in a federal habeas proceeding to the state courts. The

claims must be “fairly presented” to the state courts, meaning that the

prisoner must have asserted both the factual and legal bases for the claims

in the state courts. See McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir.

2000); see also Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006)

(citing McMeans). The claims must also be presented to the state courts

as federal constitutional issues. See Koontz v. Glossa, 731 F.2d 365, 368

(6th Cir. 1984). Each issue must be presented to both the Michigan Court

of Appeals and the Michigan Supreme Court to satisfy the exhaustion

requirement. Hafley v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990); Welch

v. Burke, 49 F. Supp. 2d 992, 998 (E.D. Mich. 1999). The burden is on the

petitioner to prove exhaustion. Rust, 17 F.3d at 160.

     Petitioner does not meet his burden of demonstrating exhaustion of

state court remedies. He admits that he did not present his fourth and fifth

habeas claims to the Michigan Court of Appeals and first raised those

claims before the Michigan Supreme Court. First presenting a claim before


                                     -4-
 Case 2:20-cv-13425-GCS-EAS ECF No. 5, PageID.89 Filed 03/02/21 Page 5 of 9




the Michigan Supreme Court on discretionary review does not satisfy the

exhaustion requirement. See Castille v. Peoples, 489 U.S. 346, 349

(1989); Hickey v. Hoffner, 701 F. App’x 422, 425 (6th Cir. 2017). Petitioner

thus failed to properly exhaust two of his five habeas claims in the state

courts before proceeding on federal habeas review.

      Generally, a federal district court should dismiss a “mixed” habeas

petition, that is, one containing both exhausted and unexhausted claims,

“leaving the prisoner with the choice of returning to state court to exhaust

his claims or amending and resubmitting the habeas petition to present

only exhausted claims to the district court.” Rose v. Lundy, 455 U.S. 509,

510 (1982); see also Rust, 17 F.3d at 160. While the exhaustion

requirement is strictly enforced, it is not a jurisdictional prerequisite for

bringing a habeas petition. Granberry v. Greer, 481 U.S. 129, 134-35

(1987). For example, an unexhausted claim may be addressed if pursuit of

a state court remedy would be futile, Witzke v. Withrow, 702 F. Supp.

1338, 1348 (W.D. Mich. 1988), or if the unexhausted claim is meritless

such that addressing it would be efficient and not offend federal-state

comity. Prather v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); see also 28

U.S.C. § 2254(b)(2) (habeas petition may be denied on merits despite


                                        -5-
 Case 2:20-cv-13425-GCS-EAS ECF No. 5, PageID.90 Filed 03/02/21 Page 6 of 9




failure to exhaust state court remedies).

      A federal district court has discretion to stay a mixed habeas petition

to allow a petitioner to present his or her unexhausted claims to the state

courts in the first instance and then return to federal court on a perfected

petition. Rhines v. Weber, 544 U.S. 269, 276 (2005). Stay and abeyance

is available only in “limited circumstances” such as when the one-year

statute of limitations applicable to federal habeas actions poses a concern,

and when the petitioner demonstrates “good cause” for the failure to

exhaust state court remedies before proceeding in federal court and the

unexhausted claims are not “plainly meritless.” Id. at 277. In Rhines, the

Supreme Court adopted the stay and abeyance procedure to specifically

address the situation when outright dismissal of a habeas petition could

jeopardize the timeliness of a future petition following the exhaustion of

state remedies. Id. at 275 (noting that if the court dismissed the habeas

petition “close to the end of the 1-year period, the petitioner’s chances of

exhausting his claims in state court and refiling in federal court before the

limitation period [expired would be] slim”). Stay and abeyance is thus

generally reserved for cases where the AEDPA’s one-year limitations

period is likely to expire before a habeas petitioner can return to state court


                                      -6-
 Case 2:20-cv-13425-GCS-EAS ECF No. 5, PageID.91 Filed 03/02/21 Page 7 of 9




to exhaust additional claims and then return to federal court on an

amended petition. See, e.g., Moss v. Hofbauer, No. 07-10687, 2007 WL

317968, *2-3 (E.D. Mich. Oct. 16, 2007).

      Petitioner has available remedies in the Michigan courts which must

be exhausted before proceeding in federal court. For example, he may file

a motion for relief from judgment pursuant to Michigan Court Rule 6.500

raising his unexhausted claims before the state trial court and then pursue

an appeal of those claims in the state appellate courts as necessary.

      Ordinarily, the Court would dismiss without prejudice a habeas

petition containing both exhausted and unexhausted claims. In this case,

however, the one-year statute of limitations applicable to federal habeas

actions, see 28 U.S.C. § 2244(d), poses a problem for Petitioner because

he filed his federal habeas petition with only a few days of the one-year

limitations period remaining. If the Court were to dismiss this case,

Petitioner would not have sufficient time to fully exhaust all of his habeas

claims in the state courts and then return to federal court on a perfected

petition. Additionally, while Petitioner does not discuss the good cause

element in his pleadings, his unexhausted claims concern matters of

federal law and do not appear to be plainly meritless, and there is no


                                      -7-
 Case 2:20-cv-13425-GCS-EAS ECF No. 5, PageID.92 Filed 03/02/21 Page 8 of 9




evidence of intentional delay. His unexhausted claims should be

presented to, and addressed by, the state courts in the first instance.

Otherwise, the Court is unable to apply the standard of 28 U.S.C. § 2254.

The Court shall therefore hold the exhausted claims in the current habeas

petition in abeyance and stay the habeas proceedings pending Petitioner’s

pursuit of state court remedies as to the unexhausted claims. The Court

makes no determination as to the merits of any of Petitioner’s claims.

                              IV. CONCLUSION

      For the reasons stated, the Court concludes that Petitioner has not

properly exhausted state court remedies as to his fourth and fifth habeas

claims and that a stay of this case is warranted. The Court therefore holds

the exhausted claims in the current habeas petition in abeyance and stays

the habeas proceedings. The stay is conditioned on Petitioner presenting

his unexhausted claims to the state courts by filing a motion for relief from

judgment with the state trial court within 60 days of the filing date of this

order. See Hill v. Anderson, 300 F.3d 679, 683 (6th Cir. 2002) (discussing

procedure). The stay is further conditioned on Petitioner’s return to federal

court with a motion to reopen and amend his habeas petition, using the

same caption and case number, within 60 days of fully exhausting state


                                       -8-
 Case 2:20-cv-13425-GCS-EAS ECF No. 5, PageID.93 Filed 03/02/21 Page 9 of 9




court remedies. See Palmer v. Carlton, 276 F.3d 777, 781 (6th Cir. 2002)

(adopting approach taken in Zarvela v. Artuz, 254 F.3d 374, 381 (2d Cir.

2001)). Should Petitioner fail to comply with these conditions, the case

may be dismissed.

      Alternatively, if Petitioner wishes to delete the unexhausted claims

and proceed only on the exhausted claims in his current habeas petition,

he may move to re-open this case and amend his habeas petition to

proceed only on the exhausted claims within 60 days of the filing date of

this order.

      Lastly, this case is closed for administrative purposes pending

compliance with the Court’s conditions.

      IT IS SO ORDERED.

Dated: March 2, 2021
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 March 2, 2021, by electronic and/or ordinary mail and also on
                  Christopher Tank #105281, St. Louis Correctional Facility,
                         8585 N. Croswell Road, St. Louis, MI 48880.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                            -9-
